       Case 2:20-cv-00263-SAB      ECF No. 5    filed 09/21/20   PageID.47 Page 1 of 4



 1
 2                                                                              FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON
 3
 4                                                                    Sep 21, 2020
                                                                           SEAN F. MCAVOY, CLERK
 5
 6                        UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9
10 CHRISTOPHER J. HALL,                              NO. 2:20-CV-00263-SAB
11                  Petitioner,
12        v.                                         ORDER SUMMARILY
13                                                   DISMISSING HABEAS
14 STATE OF WASHINGTON,                              PETITION
15                 Respondent.
16
17        Petitioner, a prisoner at the Coyote Ridge Corrections Center, brings this pro
18 se Petition for Writ of Habeas Corpus by a Person in State Custody pursuant to 28
19 U.S.C. § 2254. The $5.00 filing fee has been paid.
20                                PROPER RESPONDENT
21        An initial defect with the Petition is that it fails to name a proper party as a
22 respondent. The proper respondent in a federal petition seeking habeas corpus
23 relief is the person having custody of the petitioner. Rumsfeld v. Padilla, 542 U.S.
24 426 (2004); Stanley v. Cal. Supreme Court, 21 F.3d 359, 360 (9th Cir. 1994). If the
25 petitioner is incarcerated, the proper respondent is generally the warden of the
26 institution where the petitioner is incarcerated. See Ortiz-Sandoval v. Gomez, 81
27 F.3d 891 (9th Cir. 1996). Failure to name a proper respondent deprives federal
28 courts of personal jurisdiction. See Stanley, 21 F.3d at 360. While Petitioner could

     ORDER SUMMARILY DISMISSING HABEAS PETITION -- 1
       Case 2:20-cv-00263-SAB      ECF No. 5    filed 09/21/20   PageID.48 Page 2 of 4



 1 conceivably remedy this issue, the Court finds the additional deficiencies discussed
 2 below would make amendment futile.
 3                          EXHAUSTION REQUIREMENT
 4        Petitioner challenges his 2007 Spokane County plea of guilty to Second
 5 Degree Murder. He was sentenced to 340 months’ incarceration. Petitioner
 6 indicates that he did not appeal his conviction and sentence. ECF No. 1 at 2.
 7        In his grounds for relief, Petitioner argues that the State of Washington has
 8 no jurisdiction to decide federal constitutional matters. ECF No. 1 at 5-12. It has
 9 long been settled that state courts are competent to decide questions arising under
10 the U.S. Constitution. See Baker v. Grice, 169 U.S. 284, 291 (1898) (“It is the duty
11 of the state court, as much as it is that of the federal courts, when the question of
12 the validity of a state statute is necessarily involved, as being in alleged violation
13 of any provision of the federal constitution, to decide that question, and to hold the
14 law void if it violate that instrument.”); see also Worldwide Church of God v.
15 McNair, 805 F.2d 888, 891 (9th Cir. 1986) (holding that state courts are as
16 competent as federal courts to decide federal constitutional matters). Therefore,
17 Petitioner’s arguments to the contrary lack merit.
18        Additionally, before a federal court may grant habeas relief to a state
19 prisoner, the prisoner must exhaust the state court remedies available to him. 28
20 U.S.C. § 2254(b); Baldwin v. Reese, 541 U.S. 27 (2004). Exhaustion generally
21 requires that a prisoner give the state courts an opportunity to act on his claims
22 before he presents those claims to a federal court. O'Sullivan v. Boerckel, 526 U.S.
23 838 (1999). A petitioner has not exhausted a claim for relief so long as the
24 petitioner has a right under state law to raise the claim by available procedure. See
25 Id.; 28 U.S.C. § 2254(c).
26        To meet the exhaustion requirement, the petitioner must have “fairly
27 present[ed] his claim in each appropriate state court (including a state supreme
28 court with powers of discretionary review), thereby alerting that court to the

     ORDER SUMMARILY DISMISSING HABEAS PETITION -- 2
       Case 2:20-cv-00263-SAB      ECF No. 5    filed 09/21/20   PageID.49 Page 3 of 4



 1 federal nature of the claim.” Baldwin, 541 U.S. at 29; see also Duncan v. Henry,
 2 513 U.S. 364, 365–66 (1995). A petitioner fairly presents a claim to the state court
 3 by describing the factual or legal bases for that claim and by alerting the state court
 4 “to the fact that the ... [petitioner is] asserting claims under the United States
 5 Constitution.” Duncan, 513 U.S. at 365–366; see also Tamalini v. Stewart, 249
 6 F.3d 895, 898 (9th Cir. 2001) (same). Mere similarity between a claim raised in
 7 state court and a claim in a federal habeas petition is insufficient. Duncan, 513
 8 U.S. at 365–66.
 9        Furthermore, to fairly present a claim, the petitioner “must give the state
10 courts one full opportunity to resolve any constitutional issues by invoking one
11 complete round of the State's established appellate review process.” O'Sullivan,
12 526 U.S. at 845. Once a federal claim has been fairly presented to the state courts,
13 the exhaustion requirement is satisfied. See Picard v. Connor, 404 U.S. 270, 275
14 (1971). It appears from the face of the Petition and subsequent documents that
15 Petitioner has not exhausted his state court remedies as to each of his grounds for
16 relief. Indeed, Petitioner affirmatively represents that he did not exhaust his state
17 court remedies.
18                   GROUNDS FOR FEDERAL HABEAS RELIEF
19        Petitioner asserts that the Washington state constitution contradicts the
20 federal constitution regarding the Fifth Amendment right to “presentment or
21 indictment of a Grand Jury.” ECF No. 1 at 5. He claims “no bill of indictment” was
22 brought against him rendering his arrest, conviction, and imprisonment illegal. Id.
23        Petitioner seems to argue that because the state courts have defied “federally
24 established procedures and processes for the adjudication of crimes” only “a court
25 of federal jurisdiction” has jurisdictional authority over his claims. Id. at 10. His
26 bald assertion that “due process of the law was ignored” is unsupported by his
27 factual allegations.
28        The United States Supreme Court stated long ago: “Prosecution by

     ORDER SUMMARILY DISMISSING HABEAS PETITION -- 3
       Case 2:20-cv-00263-SAB     ECF No. 5    filed 09/21/20   PageID.50 Page 4 of 4



 1 information instead of by indictment is provided for by the laws of Washington.
 2 This is not a violation of the Federal Constitution.” See Gaines v. Washington, 277
 3 U.S. 81, 86 (1928). Consequently, Petitioner’s assertions to the contrary presented
 4 in his four grounds for federal habeas relief are legally frivolous.
 5        Because it plainly appears from the petition and accompanying documents
 6 that Petitioner is not entitled to relief in this Court, IT IS ORDERED the petition,
 7 ECF No. 1, is DISMISSED pursuant to Rule 4, Rules Governing Section 2254
 8 Cases in the United States District Courts. IT IS FURTHER ORDERED that all
 9 pending Motions, if any, are DENIED as moot.
10        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
11 enter judgment, provide copies to Petitioner, and close the file. The Court certifies
12 that pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be
13 taken in good faith, and there is no basis upon which to issue a certificate of
14 appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A certificate of
15 appealability is therefore DENIED.
16        DATED this 21st day of September 2020.
17
18
19
20
21
                                                       Stanley A. Bastian
22                                             Chief United States District Judge
23
24
25
26
27
28

     ORDER SUMMARILY DISMISSING HABEAS PETITION -- 4
